DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims  1, 3-6, 8, 10-13, 15, 17, and 19-20 are pending and examined below. This action is in response to the claims filed 11/21/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 11/21/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 11/21/22. However, upon further consideration, a new grounds of rejection is made in view of the art of record below.  Applicant’s remarks, page 10, asserts that the claims are amended to clarify architectural distinguishing and that the relied upon art discusses a much higher level of vehicle control, however the claimed elements are only defined within broadly defined controls, models, interfaces, and constructs.  Further definition of these constructs may define over the art of record however, as currently claimed, the claims are covered by the art of record as noted below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shashua et al. (US 2017/0010618).

Regarding claim 1, Shashua discloses a system for adaptive navigation including a system for motion control for an autonomous vehicle by implementing an adaptive skeleton construct interface with different models, comprising (Abstract): 
an autonomous mode override controller configured to override a current control configuration for a path defined by trajectory data and road data and received from an external controller based on at least a first model and a second model (¶443, ¶523, and ¶967 – autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively where the processor 1715 may override the determination by the server corresponding to the recited overriding a current control configuration for a path defined by trajectory data and road data and received from the server corresponding to the recited external controller); wherein 
the first model comprises a lateral controller configured to implement selective lateral controls using an adaptive path reconstruction module to select constructs for a lateral control of the autonomous vehicle from a set of a plurality of constructs which at least comprise a low speed construct, a high speed construct and a low and high path deviation (¶260, ¶312-316, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds, low speeds, specific lanes and even highway on/off ramps corresponding to the recited a low speed construct, a high speed construct and a low and high path deviation, the claim element “select … from a set of a plurality of contracts which at least comprise” requires only one of the following elements to be present in order to teach the elements as claimed); wherein 
the second model that comprises a longitudinal controller configured to implement selective longitudinal controls using the adaptive path reconstruction module to select constructs for a longitudinal control of the autonomous vehicle from the set of a plurality of constructs which at least comprise a speed control construct, and a range control construct (¶260, ¶307-316, and ¶383 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs including maintaining longitudinal positioning based on map data corresponding to the recited speed and ranging controls, the claim element “select … from a set of a plurality of contracts which at least comprise” requires only one of the following elements to be present in order to teach the elements as claimed); wherein
the autonomous mode override controller comprises a path reconciling module configured to enable a reconciliation of controls associated with the path with a selected already created set of lateral or longitudinal controls, by using one or more vehicle interfaces for receiving controls from the one or more already created set of lateral or longitudinal controls (¶43, ¶410-411, ¶443, and ¶523 -  autonomous vehicles are traveling along roads corresponding to the recited vehicle receiving controls where trajectories are transmitted over wireless communication interfaces corresponding to the recited one or more vehicle interfaces and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively where the processor overriding the controls suggested by the server in order to reconcile the trajectory with the vehicle sensor interfaces corresponding to the recited one or more vehicle interfaces); and
wherein the path reconciling module is configured to enable the reconcile of the path with the selected already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a usage context in the lateral or longitudinal controls and wherein the path reconciling module provides reconstruction of lateral or longitudinal controls to vehicle interfaces from a path planner controller that reduces memory space required for one or more usage contexts, and when switching between different variants of lateral or longitudinal controls (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively where vehicle road navigation model may use map data included in sparse map 800 for determining target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles corresponding to the recited utilization of already created set of controls based on usage context and switching to other predetermined trajectories corresponding to the recited switching between variants of controls to save memory space), wherein 
the first model and the second model are further configured to: implement one or more different controls for switching between each different vehicle control system related to one or more vehicle dynamic operations that comprise at least steering, acceleration, and braking functions (¶410-411 and ¶633 – updating sparse map corresponding to the recited switching from external model to internal model utilizing mainly already generated map trajectories corresponding to the recited models to reduce memory and throughput where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected based on sparse map trajectory model.  The trajectories associated with the sparse maps when predetermined from the server correspond to the recited external first models and the temporary internal vehicle adjustments correspond to the recited internal secondary models and autonomous vehicles may handle some or all aspects of braking, speed control, and/or steering of the vehicle).

	Regarding claim 3, Shashua further discloses the path reconciliation module comprises: an internal and external path generating module (¶410-411 and ¶633 – updating sparse map corresponding to the recited switching from external model to internal model utilizing mainly already generated map trajectories corresponding to the recited models to reduce memory and throughput where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected based on sparse map trajectory model.  The trajectories associated with the sparse maps when predetermined from the server correspond to the recited external first models and the temporary internal vehicle adjustments correspond to the recited internal secondary models and autonomous vehicles may handle some or all aspects of braking, speed control, and/or steering of the vehicle).

Regarding claim 8, Shashua further discloses a method for implementing lateral and longitudinal controls by using an adaptive construct with model for an autonomous vehicle, the method comprising (Abstract): 
receiving, from an external processor, vehicle data comprising at least trajectory data and road data for initiating a path of the autonomous vehicle; configuring, via an adaptive path reconstruction module, a set of controls based on at least a first model of a lateral control and a second model of longitudinal control, wherein the configuring comprises (¶410-411 and ¶443 – server corresponding to the recited external processor where sparse map including trajectory and road data and the updating of that data corresponding to the recited diagnostic override and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited adaptive path reconstruction vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); 
receiving the vehicle data to implement a first model of a lateral control by selecting one or more constructs for lateral control from a set of a plurality of lateral constructs which comprise: a low speed construct, a high speed construct and a low and high path deviation construct (¶49, ¶260, ¶411, and ¶751 – processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviations); 
receiving the vehicle data to implement a second model of a longitudinal control by selecting one or more constructs for longitudinal control from a set of a plurality of longitudinal constructs which comprise: a speed control construct, and a range control constructs (¶49, ¶260 and ¶307-312 - processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs); and 
reconciling the path by the selective use of the already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a vehicle usage context in the lateral or longitudinal controls for the lateral and longitudinal control of the autonomous vehicle; and reconstructing a set of lateral or longitudinal control for a vehicle interface for a path planner controller while reducing memory space required to apply one or more usage contexts, and when switching between different variants of the set of lateral or longitudinal control for switching between each different vehicle control system related to one or more vehicle dynamic operations that comprise at least steering, acceleration, and braking functions (¶410-411, ¶443, and ¶633 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively where vehicle road navigation model may use map data included in sparse map 800 for determining target trajectories along road segment 1200 for guiding autonomous navigation of autonomous vehicles corresponding to the recited utilization of already created set of controls based on usage context and switching to other predetermined trajectories corresponding to the recited switching between variants of controls to save memory space where autonomous navigation includes autonomous vehicles handling some or all aspects of braking, speed control, and/or steering of the vehicle); and wherein 
the adaptive path reconstruction processor to implement the first and second models with library references that at least enable re-usability (¶43 - The predetermined road model trajectory may be retrieved from a database accessible to the autonomous vehicle where the databased corresponding to the recited library of references that at least enable reusability).

Regarding claim 15, Shashua further discloses an apparatus with a skeleton construct for implementing lateral and longitudinal controls by an adaptive construct with models for implementing path planning in an autonomous vehicle (¶443, ¶523, and ¶967 – autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively where the processor 1715 may override the determination by the server corresponding to the recited overriding a current control configuration for a path defined by trajectory data and road data and received from the server corresponding to the recited external controller), the apparatus comprises: 
an external processor for generating at least vehicle data comprising trajectory data and road data for initiating control of at least one of acceleration, braking, and steering of the autonomous vehicle (¶509 -  Server 1230 corresponding to the recited external processor may generate and/or update an autonomous vehicle road navigation model based on the data received from vehicle 1205. The autonomous vehicle road navigation model may include a plurality of target trajectories corresponding to the recited trajectory data for initiating control of at least acceleration, breaking and steering representing preferred paths of travel along particular road segments corresponding to the recited road data); and 
an adaptive path reconstruction processor configured to receive the vehicle data and to implement a first model of a lateral control by selecting one or more constructs for the lateral control from a set of a plurality of lateral constructs which comprise a low speed construct, a high speed construct and a low and high path deviation construct (¶260, ¶312-316, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds, low speeds, specific lanes and even highway on/off ramps corresponding to the recited a low speed construct, a high speed construct and a low and high path deviation, the claim element “select … from a set of a plurality of contracts which at least comprise” requires only one of the following elements to be present in order to teach the elements as claimed);
wherein the adaptive path reconstruction processor is further configured to receive the vehicle data to implement a second model of a longitudinal control by selecting one or more constructs for the longitudinal control from the set of a plurality of longitudinal constructs which comprise a speed control construct, and a range control construct (¶260, ¶307-316, and ¶383 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs including maintaining longitudinal positioning based on map data corresponding to the recited speed and ranging controls, the claim element “select … from a set of a plurality of contracts which at least comprise” requires only one of the following elements to be present in order to teach the elements as claimed); 
wherein the adaptive path reconstruction processor is further configured to implement one or more constructs of the first and second models based on vehicle usage context for the lateral and longitudinal control of the autonomous vehicle (¶43, ¶410-411, ¶443, and ¶523 -  autonomous vehicles are traveling along roads corresponding to the recited vehicle receiving controls where trajectories are transmitted over wireless communication interfaces corresponding to the recited one or more vehicle interfaces and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where overriding the previous or suggested trajectory corresponding to the recited reconstruction processor to implement one or more constructs based on images captured onboard the vehicle corresponding to the recited based on vehicle usage contexts for the lateral and longitudinal controls of the AV) and wherein 
the adaptive path reconstruction processor is further configured to implement the first and second models with library references that at least enable re-usability (¶43 - predetermined road model trajectory may be retrieved from a database corresponding to the recited library for reusability and can be accessed over a wireless communications interface corresponding to the recited portability).

Regarding claims 4 and 11, Shashua further discloses implementing the first and second models with library references that enable re-usability and portability (¶43 - predetermined road model trajectory may be retrieved from a database corresponding to the recited library for reusability and can be accessed over a wireless communications interface corresponding to the recited portability).

Regarding claims 5, 12, and 19, Shashua further discloses the constructs have adaptable interfaces for different usage contexts derived from the autonomous driving domain analysis (¶43 and ¶410 – server may update already generated sparse maps corresponding to the recited adaptable constructs based on different environmental conditions, such as day and night, snow, rain, fog, etc corresponding to the recited different usage contexts in the driving domain, wireless communications interfaces corresponding to the recited adaptable interfaces for communicating between the server and the vehicle for determining preplanned or immediate control based on local domain usage contexts.  Based on own specification ¶24 adaptable interfaces are being interpreted utilizing BRI as data communication interfaces and therefore the utilization of the network interface to determine internal or external controls corresponds to the recited adaptable interface).

Regarding claims 6, 13, and 20, Shashua further discloses the speed and range control constructs comprise: different control designs implemented for different usages (¶260, ¶307-312, and ¶410-411 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs include building specific trajectories utilizing different speed and range controls based on environmental conditions corresponding to the recited implemented for different usages).

Regarding claims 10 and 17, Shashua further discloses the vehicle usage context comprises: low speed, high speed, and high/low path deviation maneuvers (¶260, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviation maneuvers).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Asher et al. (US 2018/0189332) discloses a high-level architecture of a system 100 for implementing a data reconciliation framework (Fig. 1 and ¶41).

Guiol et al. (US 2021/0201218) discloses a specific system architecture for providing an autonomous delivery system utilizing an autonomous drone, car or other vehicle (¶47 and ¶158).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665